   Case 8:21-cv-00794-JVS-ADS Document 1-2 Filed 04/28/21 Page 1 of 9 Page ID #:40
            Electronically Filed by Superior Court of California, County of Orange, 03/22/2021 12:39:47 PM.
13-2021-,01 91029-CU-0E-CJC - ROA # 2- DAVID H. YAMASAKI, Clerk of the Court By Briana Brown, Deputy Clerk.




          MARLIS PARK,P.C.
      1   Young K. Park SB# 287589
      2    E-Mail: young@marlispark.com
          Brent P. Marlis SB# 284654
      3    E-Mail: brent@marlispark.com
          Sang H. Park SB# 290741
      4    E-Mail: sang@marlispark.com
          3600 Wilshire Boulevard, Suite 1815
      5
          Los Angeles, CA 90010
      6   Tel: 323-922-2000
          Fax: 323-922-2000
      7
        Attorneys for Plaintiff,
      8 MANUEL MARTINEZ

      9

     10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

     11                                 FOR THE COUNTY OF ORANGE

     12
          MANUEL MARTINEZ,an individual;                    Case No.: 30-2021-01191029-CU-0E-CJC
     13                                                                         judge Nancy E. Zeltzer
                                                           Assigned for All Purposes
                 Plaintiff,                                 COMPLAINT FOR DAMAGES
     14

     15          vs.                                        1. DISABILITY DISCRIMINATION IN
                                                               VIOLATION OF THE FEHA
     16 TARGET CORPORATION,a Minnesota                      2. RETALIATION IN VIOLATION OF
        Corporation; and DOES 1 through 50,                    THE FEHA
     17                                                     3. FAILURE TO ACCOMMODATE IN
                 Defendants.                                   VIOLATION OF THE FEHA
     18
                                                            4. FAILURE TO ENGAGE IN THE
     19                                                        INTERACTIVE PROCESS IN
                                                               VIOLATION OF THE FEHA
     20                                                     5. WRONGFUL TERMINATION IN
                                                               VIOLATION OF PUBLIC POLICY
     21

     22                                                     DEMAND FOR JURY TRIAL

     23

     24

     25

     26

     27

     28
                                                       -1-
                                              COMPLAINT FOR DAMAGES
Case 8:21-cv-00794-JVS-ADS Document 1-2 Filed 04/28/21 Page 2 of 9 Page ID #:41




  1          Plaintiff MANUEL MARTINEZ (hereinafter "MARTINEZ" or "Plaintiff") for his

  2 Complaint against Defendant TARGET CORPORATION and DOES 1 through 50(hereinafter

  3 "TARGET" or "Defendant") alleges as follows:

  4                                                 PARTIES

  5   1. Plaintiff MARTINEZ is, and at all relevant times was, an individual residing in the County of

  6       Orange and employed by Defendant TARGET CORPORATION.

  7   2. On information and belief, TARGET CORPORATION is a corporation existing under the laws

  8       of the State of Minnesota, authorized to do business in the State of California, and

  9       BOLANOS's employer.

 10   3. The true names and capacities, whether individual, corporate, associate or otherwise, of

 11       Defendant DOES 1 through 50, are unknown to Plaintiff, who therefore sues said Defendants

 12       by such fictitious names. Plaintiff will amend this Complaint by inserting the true names and

 13       capacities of each such Defendants, with appropriate charging allegations, when they are

 14       ascertained. Plaintiff is informed and believes and thereon alleges that each of the Defendants

 15       designated herein as "DOE" is responsible in some manner for the injuries suffered by Plaintiff

 16       and for damages proximately caused by the conduct of each such Defendants as herein alleged.

 17   4. Plaintiff is informed and believes and thereon alleges that at all relevant times Defendants

 18       engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the

 19       conduct of its employees and/or agents, and are liable for the wrongful conduct of its

 20       employees and/or agents as alleged herein.

 21   5. Plaintiff is informed and believes and thereon alleges that, at all relevant times mentioned

 22       herein, each defendant was an alter-ego of each and every other defendant. Unity of interest and

 23       ownership existed such that the separate personalities each of defendant never existed or ceased

 24       to exist. Further, if the acts are treated as those of one of the defendants alone, an inequitable

 25       result will follow. Accordingly, Plaintiff alleges that each defendant was an alter-ego of each

 26       and every other defendant and vice versa.

 27   6. By way of this lawsuit, Plaintiff seeks to pierce the corporate veil and hold individual

 28      Defendant liable for the acts of his alter ego. Individual defendant held and now holds
                                                    - 2-
                                           COMPLAINT FOR DAMAGES
Case 8:21-cv-00794-JVS-ADS Document 1-2 Filed 04/28/21 Page 3 of 9 Page ID #:42




  1      substantial interest in corporate defendants and should therefore be deemed to be corporate

  2      defendants' alter ego. Corporate Defendants were, and now still are, mere shells and naked

  3      frameworks which individual Defendant used, and now uses, as a conduit for the conduct of his

  4      personal business and/or property affairs and/or obligor for the assumption of obligations

  5       and/or liabilities incapable of performance by said corporate and/or entity defendants, which

  6       are the obligations and liabilities of individual defendant.

  7   7. Plaintiff is informed and believes and thereon alleges that at all times material herein

  8      Defendants employed and continues to employ five(5) or more persons in California and is an

  9      employer covered by the Fair Employment and Housing Act("FEHA")and the California

 10      Labor Code.

 11   8. Plaintiff has exhausted her administrative remedies. Plaintiff timely filed charges against

 12      Defendant with the California Department of Fair Employment and Housing on March 20,

 13      2021 and received a "Right-to-Sue" notice.

 14                                     VENUE AND JURISDICTION

 15   9. This Court has jurisdiction over this matter because Defendant conduct business in, and have

 16      substantial contacts, within the State of California. Venue is proper in the County of Orange

 17      because Plaintiff performed work for Defendant in the County of Orange.

 18                         FACTS COMMON TO ALL CAUSES OF ACTION

 19   10. MARTINEZ started working for TARGET in 2016 and continued working until his unlawful

 20      termination on or around August 19, 2020.

 21   1 1. MARTINEZ was responsible for loading and unloading trucks and re-stocking merchandise. At

 22      some point in early September 2019, MARTINEZ injured his right arm at work.

 23   12. MARTINEZ reported his injury to his supervisor Baltazar [last name unknown]("Baltazar")

 24      and was sent to Kaiser where he received X-Rays and an MRI, which revealed multiple torn

 25      tendons. Then another supervisor Jorge [last name unknown]("Jorge") completed paperwork

 26      and sent MARTINEZ to TARGET's doctor. MARTINEZ received restrictions of no lifting

 27       more than 25 pounds and provided the restrictions to Jorge.

 28
                                                    -3-
                                           COMPLAINT FOR DAMAGES
Case 8:21-cv-00794-JVS-ADS Document 1-2 Filed 04/28/21 Page 4 of 9 Page ID #:43




  1   13. The work restrictions were not respected and MARTINEZ returned to work performing the

  2       same job duties.

  3   14. MARTINEZ frequently complained to his supervisors Baltazar, Jorge and Ricardo [last name

  4       unknown] that he was not permitted to lift heavy weight. However, his complaints were ignored

  5       and his supervisors instead told him to perform the work carefully.

  6   15. MARTINEZ initially received physical therapy as treatment for his injury. Subsequently,

  7       MARTINEZ visited TARGET's doctor for checkups where he would receive renewed work

  8       restrictions. He then provided the restrictions to HR in person.

  9   16. Around October 2019, MARTINEZ received a steroid injection in his arm. He was then offered

 10       surgery, but was not in a suitable physical condition to undergo surgery.

 11   17. In May 2020, a MARTINEZ's supervisor Jorge sent MARTINEZ to unload heavy items.

 12       MARTINEZ reminded the supervisor that he's restricted from lifting heavy weight. In

 13       response, Jorge again instructed him to do it carefully.

 14   18. In August 2020, MARTINEZ gave his latest work restrictions to a receptionist in human

 15       resources.

 16   19. Around the same time, MARTINEZ offered to pay for a coworker's meal. The coworker then

 17       accused MARTINEZ of sexual harassment. On information and belief, TARGET subsequently

 18       conducted an investigation which was used as a pretext for MARTINEZ's termination.

 19   20. The true reason TARGET terminated MARTINEZ's employment was because of his physical

 20       disability. Defendant did not engage MARTINEZ in a timely interactive process to determine

 21       whether reasonable accommodations could be made. Instead, TARGET terminated

 22       MARTINEZ's employment.

 23                                     FIRST CAUSE OF ACTION

 24                                  DISABILITY DISCRIMINATION

 25                                   [Govt. Code §§ 12940(a) et seq.]

 26                                       (Against All Defendants)

 27   21. Plaintiff realleges each paragraph of this Complaint as though fully set forth herein.

 28
                                                   -4-
                                          COMPLAINT FOR DAMAGES
Case 8:21-cv-00794-JVS-ADS Document 1-2 Filed 04/28/21 Page 5 of 9 Page ID #:44




  1   22. At all times herein mentioned, the Fair Employment and Housing Act("FEHA"), Government

  2       Code §§ 12940 et seq., was in full force and effect and binding on Defendants. These statutes

  3       make it unlawful to discriminate against an employee on-the-basis of a disability.

  4   23. Defendants discriminated against Plaintiff on-the-basis of Plaintiff's disability by terminating

  5       his employment because of his physical disability.

  6   24. As a proximate result of Defendant's willful, knowing and intentional discrimination of

  7       Plaintiff, Plaintiff has sustained and continues to sustain substantial losses in earnings and other

  8       benefits.

  9   25. As a proximate result of Defendant's willful, knowing and intentional discrimination of

 10       Plaintiff, Plaintiff has suffered and continues to suffer humiliation, emotional distress, and

 11       mental and physical pain and anguish, all to his damage in a sum according to proof.

 12   26. Plaintiff is informed and believes and thereon alleges that Defendant's actions were taken with

 13       malice, oppression, fraud, and/or willful and conscious disregard of Plaintiff's rights, and were

 14       carried out by Defendant's managing agents and/or ratified by Defendant. Plaintiff is therefore

 15       entitled to punitive damages in an amount to be determined at trial as well as attorneys' fees.

 16                                    SECOND CAUSE OF ACTION

 17                          RETALIATION IN VIOLATION OF THE FEHA

 18                                [California Government Code § 129401
 19                                       (Against All Defendants)

 20   27. Plaintiff realleges each paragraph of this Complaint as though fully set forth herein.

 21   28. At all times herein mentioned, Cal. Gov. Code §§ 12940 et seq.("the FEHA") was in full force

 22       and effect and binding on Defendant. Accordingly, Defendant was required to refrain from

 23       retaliating against Plaintiff for engaging in activities protected under the FEHA,including but

 24       not limited to, taking a medical leave, requesting medical leave and/or taking time off to

 25      recover from an injury.

 26   29. Defendant's conduct described above is in violation of various statutes of this state, including

 27       but not limited to, California Government Code § 12940(m). Plaintiff engaged in protected

 28       activities and was subsequently terminated for doing so.
                                                    -5-
                                           COMPLAINT FOR DAMAGES
Case 8:21-cv-00794-JVS-ADS Document 1-2 Filed 04/28/21 Page 6 of 9 Page ID #:45




  I   30. As a direct and legal result of Defendant's retaliation against Plaintiff, Plaintiff has suffered and

  2       continues to suffer general, consequential, and special damages, including but not limited to,

  3       substantial losses in earnings, other employment benefits, physical injuries, physical sickness,

  4       as well as emotional distress, plus medical expenses, future medical expenses, and attorneys'

  5      fees, in an amount according to proof.

  6   31. The retaliation described herein was wrongful and justifies the imposition of punitive damages

  7       since the retaliation was against public policy. Defendant committed the acts herein

  8       maliciously, fraudulently and oppressively, with an evil intent and sinister plans with the

  9       wrongful intention of injuring Plaintiff, and/or in conscious disregard of Plaintiff's rights by

 10       retaliating against Plaintiff after he was injured. Moreover, Plaintiff is informed and believes

 11       and thereon alleges that Defendant had in place policies and procedures that specifically

 12       required Defendants' managers, officers, and agents, to prevent retaliation against employees

 13      for exercising their rights under the FEHA. Defendant's managers, officers and/or agents were

 14       aware of Defendant's policies and procedures requiring Defendant's managers, officers and

 15       agents to prevent retaliation against and upon employees of Defendant for exercising their

 16       rights under FEHA. However, Defendant's managers, officers, and/or agents, chose to

 17       consciously and willfully ignore said policies and procedures and therefore, their outrageous

 18       conduct was fraudulent, malicious, oppressive and done in wanton disregard for the rights of

 19      Plaintiff and the rights and duties owed by each Defendant to Plaintiff Plaintiff should

 20       therefore be awarded exemplary punitive damages against Defendant in an amount to be

 21       established that is appropriate to punish Defendant and deter others from engaging in such

 22       conduct. Based on the foregoing, Plaintiff is entitled to recover punitive damages from

 23      Defendant in an amount according to proof

 24                                      THIRD CAUSE OF ACTION

 25           FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION OF FEHA

 26                                        [Govt. Code § 12940(m)]

 27                                       (Against All Defendants)

 28   32. Plaintiff realleges each and every paragraph of this Complaint as though fully set forth herein.
                                                    -6-
                                           COMPLAINT FOR DAMAGES
Case 8:21-cv-00794-JVS-ADS Document 1-2 Filed 04/28/21 Page 7 of 9 Page ID #:46




  1    33. Under the FEHA,Defendants are required to engage in a timely, good faith, interactive process

  2        with an employee it believes has a disability or who,in fact, has a disability, to determine if that

  3        employee needs reasonable accommodations to perform the job.

  4    34. By engaging in the course of conduct as alleged above, Defendant failed to provide Plaintiff

  5        with reasonable accommodations and it failed to engage in a timely, good faith, interactive

  6        process with Plaintiff to determine effective reasonable accommodations to the extent he

  7        needed them in violation of the applicable provisions of Government Code §§ 12940 et seq.

  8    35. As a proximate result of Defendant's willful, knowing and intentional discrimination against

  9       Plaintiff, as a result of Defendant's failure to reasonably accommodate Plaintiff's disabilities,

 10       Plaintiff has sustained and continues to sustain substantial losses in earnings and other benefits.

 11    36. As a proximate result of Defendant's willful, knowing and intentional discrimination against

 12       Plaintiff, as a result of Defendant's failure to reasonably accommodate Plaintiff's disabilities,

 13       Plaintiff has suffered and continues to suffer humiliation, emotional distress, and physical and

 14        mental pain and anguish, all to his damage in a sum according to proof. Plaintiff is further

 15       entitled to recover attorneys' fees pursuant to the provisions of Government Code §§ 12940 et

 16        seq.

 17                                     FOURTH CAUSE OF ACTION

 18                     FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS

 19                               [California Government Code § 12940(n)]

 20                                        (Against All Defendants)

 21    37. Plaintiff realleges each and every paragraph of this Complaint as though fully set forth herein.

 22    38. As described herein, Defendant failed to engage in a good-faith interactive process with

 23       Plaintiff to determine wither it would be possible to implement effective reasonable

 24.      accommodations.

 25    39. As a proximate result of Defendant's failure to engage in a good-faith interactive process,

 26       Plaintiff has sustained and continues to sustain substantial losses in earnings and other benefits.

 27       Plaintiff has further suffered and continues to suffer humiliation, emotional distress, and

 28       physical and mental pain and anguish, all to his damage in a sum according to proof.
                                                     -7-
                                            COMPLAINT FOR DAMAGES
Case 8:21-cv-00794-JVS-ADS Document 1-2 Filed 04/28/21 Page 8 of 9 Page ID #:47




      40. Plaintiff is further entitled to recovery attorneys' fees pursuant to the provision of Government

  2       Code §§ 12940 et seq.

  3                                       FIFTH CAUSE OF ACTION

  4              WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

  5                                       (Against All Defendants)

  6   41. Plaintiff realleges each paragraph of this Complaint as though fully set forth herein.

  7   42. As described herein, Plaintiff's employment was terminated in violation of the fundamental

  8       public policies of the State of California including those set out in the California Fair

  9       Employment and Housing Act and the California Constitution. Specifically, Plaintiff's

 10       employment was terminated in violation of the Labor Code/FEHA as described above and in

 11       violation of the public policy set forth in Government Code § 12950.1.

 12 43. As a direct and foreseeable result of the aforesaid acts of Defendants, Plaintiff lost and will

 13       continue to lose income and other benefits in an amount to be proven at trial. Plaintiff seeks

 14       back pay,front pay, and all other appropriate remedies. Plaintiff also incurred attorneys' fees

 15       and thereby claims such amount as damages, together with pre-judgment interest.

 16   44. Because the acts taken toward Plaintiff by Defendants were deliberate, malicious and

 17       undertaken to injure Plaintiff, Plaintiff requests an assessment of punitive damages in an

 18       amount to be proven at trial.

 19                                         PRAYER FOR RELIEF

 20          WHEREFORE,Plaintiff prays for judgment against Defendant as follows:

 21 (a) For general, special, compensatory damages;

 22 (b) For exemplary and punitive damages;

 23 (c) For emotional distress damages;

 24 (d) For reasonable attorneys' fees;

 25 (e) For pre-judgment and post-judgment interest at the maximum legal rate;

 26 (f) For costs of suit incurred;

 27 (g) For such other and further relief as the Court deems just and proper.

 28
                                                    -8-
                                           COMPLAINT FOR DAMAGES
Case 8:21-cv-00794-JVS-ADS Document 1-2 Filed 04/28/21 Page 9 of 9 Page ID #:48




  1

  2
      DATED: March 18, 2021          MARLIS PARK,P.C.
  3

  4

  5

  6
                                     By:
  7                                        Young K. Park
                                           Brent P. Marlis
  8                                        Sang H. Park
                                           Attorneys for Plaintiffs,
  9                                        MANUEL MARTINEZ
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                         -9-
                                COMPLAINT FOR DAMAGES
